Title: To James Madison from Isaac Clason and John R. Livingston, 12 May 1801
From: Clason, Isaac,Livingston, John R.
To: Madison, James


Sir.
New York. May 12th. 1801
We beg leave to inclose to you by chancellor Livingston a Copy of a Protest and Condemnation of a ship called the Nancy, Howard Allen Master, Captur’d on her voyage from Calcutta to New York in the month of December last by two Privateers from Guadeloupe and carried into St. Martins.
As this Ship and Cargo was extremely Valuable having been insur’d at $175000 and as the late Treaty provides for the Restoration of all Captures made Subsequent to the signing and previous to the ratification it is to be presum’d she would have been immediately Surrender’d—her value probably has prevented this as several others taken about the same time have been restor’d. The Captain in behalf of his owners has laid in a claim for the Amt. of the Vessel Cargo & Damages but as yet no determination has taken place that we at present know of altho many months have elaps’d.
As the Treaty on the Part of the United States will be carried into full effect, it may perhaps be of consequence to take some steps, to insure that the french shall also on their Part, act with good faith; We do not however presume to point out the mode of application respecting this Business as your own knowledge of Diplomatic Transactions will no doubt devise measures most likely to succeed—if however Mr Pichon should have instructions upon this Subject it would facilitate the receipt of the Property from Guadeloupe, which would prevent an application to the Treasury in France which it is said is greatly in want of funds of course a lengthy Period would elapse before any thing could be recover’d from thence even if the claim was admitted.
We flatter ourselves sir, that you will not think this application improper and that you will excuse the Liberty we have taken in addressing you to procure that justice which the Citizens of America & France as [sic] reciprocally intitled to. We Remain, with great respect Your Obt. Servts.
I. ClasonJohn R Livingston
NB. If application is made it must be in Guadeloupe as the Ship was Condemned there and the Privateers owned at that place.
 